DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are present in this application.  Claims 1-20 are pending in this office action.  

Drawings
The drawings received on 15 June 2021 are accepted by the Examiner.

This Office Action is Non-Final.

Specification Objection

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claims rejection 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Gao et al. (CN 111209354 A) in view of Yang et al. (CN 105808609 A).

Regarding claims 1, 11 and 20 Gao discloses a data processing method, comprising: 
acquiring raw data provided by a user, the raw data comprising address information of at least two objects (see Gao page 2, second attribute characteristic acquiring first map interest point to be judged of the first attribute and the second map points of interest, the said first attribute and said second attribute characteristic in each of the frames includes n types of attribute features, n ≥ 1; see Gao page 2, the attribute characteristic comprises the name of the map point of interest, address, coordinate and/or type, the cross characteristic comprises the name similarity and the address similarity, coordinate and/or the distance between category similarity); 
performing data repetition judgment processing for the raw data, according to address information of each object in address information of the at least two objects (see Gao page 2, obtaining the similarity attribute characteristic the same as the type of the first attribute with the second attribute characteristic in between, and as the similarity of the cross feature between the first map point of interest and the second map point of interest; obtaining reference case set, the reference example set each reference example includes two map points of interest, attribute information of the two map point of interest and repetitive identification characterizing the two map point of interest is the same); 
obtaining POI information of an electronic map, according to a data repetition judgment processing result of the data repetition judgment processing (see Gao page 2, the said the first attribute, the second attribute feature and the cross characteristic input in pre-the trained machine learning model by the machine learning model to the first map point of interest and the second map point of interest is the same for determination, and outputs the judgment result; the prior to outputting the determination result, see Gao the comparing the first map point of interest and the second map point of interest map point of interest with the preset of the white list and/or black list; if the map point of interest preset white list and/or black list included in the second map to the first map point of interest and interest of the same map point of interest, obtaining the repeat mark the map point of interest map point of interest to the preset white list and/or black list in the; the determination result based on the repetitive identification correction); and 
outputting…data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result (see Gao page 2, the output judging result comprises: said determined result output after correction).
Yang expressly discloses outputting repeated data in the raw data (see Yang information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).
Regarding claims 2 and 12 Gao discloses wherein the performing data repetition judgment processing for the raw data, according to address information of each object in address information of the at least two objects comprises: 
extracting specific feature data from the address information of each object; and performing data repetition judgment processing for the raw data according to the specific feature data (see Gao page 2, attribute information of the two map point of interest for feature extraction and vectorization, obtains the attribute characteristic of each map point of interest, obtaining the two corresponding to the map point of interest, and taking the similarity as the cross characteristic between the two interest points).
Regarding claims 3 and 13 Gao discloses wherein the obtaining POI information of an electronic map, according to a data repetition judgment processing result of the data repetition judgment processing comprises: 
requesting to a database of the electronic map to acquire the POI information of the electronic map corresponding to the data repetition judgment processing result; or requesting to the database of the electronic map to acquire the POI information of the electronic map corresponding to other data in the raw data except the data repetition judgment processing result; or requesting to the database of the electronic map to acquire the POI information of the electronic map corresponding to the raw data (see Gao page 2, the first attribute and the second attribute are contained in the n types of attribute feature, n ≥ 1. wherein the map point of interest POI can be a road, a bridge, a building, a restaurant, a bus, etc., each store in the database of POI attribute information comprises name, address, coordinate, etc., further, in order to more effectively distinguish the POI attribute information of POI may further include: number, name, category, brand, etc).
Regarding claims 4 and 14 Gao discloses wherein as for any address information in the raw data, the method further comprises: 
determining position data in the database of the electronic map according to the address information (see Gao page 2, the first attribute and the second attribute are contained in the n types of attribute feature, n ≥ 1. wherein the map point of interest POI can be a road, a bridge, a building, a restaurant, a bus, etc., each store in the database of POI attribute information comprises name, address, coordinate, etc., further, in order to more effectively distinguish the POI attribute information of POI may further include: number, name, category, brand, etc).
 Yang expressly discloses, performing matching processing in the database of the electronic map according to the determined position data and the object corresponding to the address information (see Yang page 2 an information point data redundancy judging method, comprising: the POI in the electronic map database for pairing every two); and 
performing screening processing for matching processing results of the matching processing according to the address information, to obtain the POI information corresponding to the address information (see Yang page 2, for each pairing, the following steps are carried out: The latitude and longitude coordinates of two POI in the pair, calculating the distance of two POI. the distance of the two POI is greater than or equal to the pre-set distance threshold value; if yes, determining the two POI in the pair is not redundant data).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).
Regarding claims 5 and 15 Yang expressly discloses, wherein the outputting repeated data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result comprises: 
performing update processing for the data repetition judgment processing result according to the POI information of the electronic map and the data repetition judgment processing result; and according to the data repetition judgment processing result after the update processing, (see Yang, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition); 
outputting repeated data content and repeated marks in the raw data, and other data content and data marks in the raw data in addition to the repeated data content (see Yang page 3, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy can greatly reduce work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).
Regarding claims 6 and 16 Yang expressly discloses, wherein after outputting repeated data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result, the method further comprises: 
outputting identification information of the POI information of the electronic map corresponding to each data in the raw data to determine other POI information related to the identification information according to the identification information (see Yang page 3, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy can greatly reduce work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have ranking based in part on user interactions with at least some of the plurality of data items by a user of the client device.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).
Regarding claims 7 and 17 Yang expressly discloses wherein after outputting repeated data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result, the method further comprises: 
outputting identification information of the POI information of the electronic map corresponding to each data in the raw data to determine other POI information related to the identification information according to the identification information (see Yang page 3, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy can greatly reduce work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have outputting identification information of the POI information of the electronic map.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).
Regarding claims 8 and 18 Yang expressly discloses, wherein after outputting repeated data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result, the method further comprises: 
outputting identification information of the POI information of the electronic map corresponding to each data in the raw data to determine other POI information related to the identification information according to the identification information (see Yang, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy can greatly reduce work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have outputting identification information of the POI information of the electronic map.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).
Regarding claims 9 and 19 Yang expressly discloses, wherein after outputting repeated data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result, the method further comprises: 
outputting identification information of the POI information of the electronic map corresponding to each data in the raw data to determine other POI information related to the identification information according to the identification information (s see Yang, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy can greatly reduce work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have outputting identification information of the POI information of the electronic map.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).

Regarding claim 10 Yang expressly discloses, wherein after outputting repeated data in the raw data, according to the POI information of the electronic map and the data repetition judgment processing result, the method further comprises: 
outputting identification information of the POI information of the electronic map corresponding to each data in the raw data to determine other POI information related to the identification information according to the identification information (see Yang, information point data redundancy judging method of this embodiment of the invention can be applied to a POI database when producing and updating repetition, third-party data fusion repetition, simultaneously obtaining the alias information, client end uploading repetition; when retrieving result of repetition, repetition caused by human error (such as incorrect word) of data redundancy, and a judging operation of mass information point data redundancy can greatly reduce work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process).
It would have been obvious to a person of ordinary skill in art before the effective filing date of the claimed invention to incorporate the teaching of Yang into the method of Gao to have outputting identification information of the POI information of the electronic map.  Here, combining Yang with Gao, which are both related to identifying and surfacing relevant content improves Gao, by providing system that reduces data redundancy work of manual rearrangement, because the program operation efficiency, which can be applied to large data processing in the process (see Yang page 6).

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).

/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164